Citation Nr: 0837943	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-25 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar disorder and 
major depression (psychiatric disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to April 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2004 and May 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
psychiatric disability.

In March 2006, veteran submitted additional evidence directly 
to the Board, accompanied by a waiver of RO consideration.  
Nevertheless, in view of the action taken below, initial 
consideration of this evidence by the RO should be 
undertaken.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the delay, additional development 
is needed prior to further disposition of the claim.

The veteran contends that his currently diagnosed bipolar 
disorder and major depression had their onset prior to 
service and were aggravated by events in service.  
Specifically, he claims that he was unfairly targeted for 
discipline and harassment by his supervisors and fellow 
recruits in boot camp and, as a result, was branded a 
"trouble maker" and forced "to endure a lot of name 
calling and other mental abuse" throughout his Coast Guard 
career.  

In support of his claim for service connection, the veteran 
has submitted medical records from St. Vincent's Group Home 
Services, dated from 1984 to 1987.  Those records show that 
in July 1985, prior to the veteran's entry into the Coast 
Guard, he was treated at the Elmhurst Hospital psychiatric 
unit for suicidal ideation.  The precise nature of that 
psychiatric treatment is unclear, however, as the records 
from Elmhurst Hospital are no longer available.

Notwithstanding the evidence of pre-service psychiatric 
treatment, the veteran did not report any history of 
psychiatric problems at the time of his October 1987 
enlistment examination.  He now maintains that he did not 
understand that he was expected to provide information about 
prior treatment for mental conditions upon entering service.  
His service medical records are otherwise negative for any 
complaints, diagnoses, or treatment of bipolar disorder, 
major depression, or related mental health disorders.  His 
service personnel records show that he was cited for numerous 
violations of protocol and was ultimately discharged under 
honorable conditions for misconduct.

The veteran's post-service medical records indicate that he 
was treated for depression, low motivation, and suicidal 
ideation in October 1998, and was diagnosed with major 
depression, recurrent, with psychotic features.  Subsequent 
private treatment records demonstrate that the veteran was 
diagnosed with bipolar disorder, with mixed features, in 
April 2003 and has received ongoing treatment for mental 
health problems in the form of therapy and prescription 
medication.

In April 2003 and March 2004 statements, two of the veteran's 
private psychiatric care providers indicated that the veteran 
had a history of psychiatric problems extending back to 
childhood and that his pre-existing mental health condition 
"should have been identified and treated during his military 
tenure."  Additionally, it was contended that, at the time 
of service entry, the veteran was suffering from "complex 
post-traumatic stress disorder" that was exacerbated by his 
experiences in boot camp.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that 
the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).

In this case, the veteran has not yet been afforded a VA 
examination to address his claim for service connection for 
diagnosed bipolar disorder and major depression. Although his 
enlistment examination is negative for any complaints, 
diagnoses, or treatment of psychiatric problems, he has 
submitted medical evidence of psychiatric treatment prior to 
service, as well as opinions from private psychiatric care 
providers indicating that he had a preexisting psychiatric 
disorder that was exacerbated in service.  However, the 
private psychiatric care providers did not specifically 
relate the veteran's currently diagnosed bipolar disorder and 
severe depression to his service.  Nor does it appear that 
they reviewed the veteran's claims folder.  The Board 
therefore finds that their opinions, standing alone, are too 
speculative to warrant a grant of service connection.  
McLendon.  Thus, the Board has no discretion and must remand 
this claim.

In summary, based upon the evidence of record, it remains 
unclear to the Board whether the veteran's currently 
diagnosed bipolar disorder and major depression were incurred 
in or aggravated by service.  The Board therefore finds that 
a VA examination addressing the etiology of the veteran's 
current psychiatric disability or disabilities is necessary 
to fully and fairly assess the merits of his claim.  
38 U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA psychiatric examination to 
determine the nature, extent, onset and 
etiology of any psychiatric disability 
found to be present.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The claims files should be made 
available to and reviewed by the 
examiner.  

The examiner should state the 
likelihood that any psychiatric 
disability found to be present existed 
prior to service.  If the examiner 
concludes that a psychiatric disability 
found to be present existed prior to 
service, the examiner should indicate 
that likelihood that the disability 
worsened during service.  If the 
examiner diagnoses the veteran as 
having a psychiatric disability that 
did not pre-exist service, the examiner 
must opine as to whether it is at least 
as likely as not that the condition is 
related to or had its onset during 
service.  In offering each of these 
opinions, the examiner should 
specifically acknowledge and comment on 
the veteran's report of a continuity of 
psychiatric symptoms since service.  
The rationale for all opinions 
expressed should be provided.

2.  Then, the AMC should adjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the AMC 
should issue the veteran a SSOC and 
provide him with an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007). 


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2007), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

